AO 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations

 

Sheet 1
UNITED STATES DISTRICT COURT
Western District of Arkansas
UNITED STATES OF AMERICA Judgment in a Criminal Case
Vv. (For Revocation of Probation or Supervised Release)
WILLIAM OTIS ARREDONDO Case No. 5:07CR50038-001
USM No. 07903-010
ee _ Sack Schisler
THE DEFENDANT: Defendant’s Attorney
XX] admitted guilt to violations: Violations No.1,3&4 of the term of supervision.
L] was found in violation of condition(s) count(s) after denial of guilt.

The defendant is adjudicated guilty of these violations:

Violation Number Nature of Violation Violation Ended

1 Mandatory Condition No. 3: Use of Illegal Drugs November 14, 2018
3 Standard Condition No. 7: Failure to Find and Maintain Employment December 18, 2018
4 Criminal Monetary Penalties: Failure to Pay Fines as Directed December 18, 2018

The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

X The defendant has not violated violation(s); #2: Criminal Monetary Penalties _ and is discharged as to such violation(s) condition.

 

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If

ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.

Last Four Digits of Defendant’s Soc. Sec. No.: 4987
Defendant’s Year of Birth: 1976

City and State of Defendant’s Residence:
__Rogers, Arkansas

  

_ morable Timothy. Brooks, U.S. District Judge
Name and Title of Judge

Date
AO 245D (Rev. 11/16) | Judgment in a Criminal Case for Revocations
Sheet 2— Imprisonment

 

Judgment—Page 2 of 4
DEFENDANT: WILLIAM OTIS ARREDONDO
CASE NUMBER: 5:07CR50038-001

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total

term of: Fourteen (14) months, with credit for time served since April 30, 2019. There is no term of supervised release to
follow.

(] The court makes the following recommendations to the Bureau of Prisons:

{J The defendant is remanded to the custody of the United States Marshal.
() The defendant shall surrender to the United States Marshal for this district:

Cat Olam. OJ pm. on

C1 as notified by the United States Marshal.

(1 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
C1 before 2 p.m. on re

(1 as notified by the United States Marshal.
(C1 as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

 

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on . oo ; to |
at __. with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
AO 245D (Rev. 11/16). Judgment in a Criminal Case for Revocations
Sheet 5 — Criminal Monetary Penalties

 

Judgment — Page __ 3 of 4
DEFENDANT: WILLIAM OTIS ARREDONDO
CASE NUMBER: 5:07CR50038-001

CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth on Sheet 6,

Assessment JVTA Assessment* Fine Restitution
TOTALS $ -0- $ -0- $ $3,200.00* $ -0-

(*remaining balance)

()_ The determination of restitution is deferred until _
be entered after such determination.

___.. An Amended Judgment in a Criminal Case (AO 245C) will

[] The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

C1 Restitution amount ordered pursuant to plea agreement $ __

C] The defendant must pay interest on restitution or a fine more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

GJ The court determined that the defendant does not have the ability to pay interest and it is ordered that:

the interest requirement is waived forthe & fine [1 restitution.

C the interest requirement forthe [fine C1 restitution is modified as follows:

Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed
on or after September 13, 1994, but before April 23,. 1996.
AO 245D (Rev. 11/16) | Judgment in a Criminal Case for Revocations
Sheet 6 — Schedule of Payments

 

Judgment — Page 4 of 4
DEFENDANT: WILLIAM OTIS ARREDONDO

CASE NUMBER: 5:07CR50038-001
SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A & Lumpsum paymentof$ 3,200.00 | —_— due immediately, balance due
C] notlaterthan =———s—séds§ON
—] inaccordance with (1) C, O D, OJ E,or ®& F below); or

[C1 Payment to begin immediately (may be combined with (IC, OOD,or (CIF below); or

C (CO Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of

_______ (@.g., months or years),tocommence _——s_—_——s(€.g., 30 or 60 days) after the date of this judgment; or

D (CO Payment inequal _ (e.g., weekly, monthly, quarterly) installments of $ over a period of
_ (e.g., months or years),tocommence _—s_—_—__s(¢.g., 30 or 60 days) after release from imprisonment to

term of supervision; or

E (1 Payment during the term of supervised release will commence within __ (&.g., 30 or 60 days) after release

from imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay.
F & Special instructions regarding the payment of criminal monetary penalties:

If not paid immediately, any unpaid financial penalty imposed shall be paid during the period of imprisonment at a rate of
up to 50% of the defendant’s available funds, in accordance with the Inmate Financial Responsibility Program. During
residential reentry placement, payments will be 10% of the defendant’s gross monthly income.

Unless the court has expressly ordered otherwise in the special instruction above, if this judgment imposes imprisonment, payment
of criminal monetary penalties is due during the period of imprisonment. All criminal monetary penalties, except those payments
made through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

(1 Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Joint and Several Amount and
corresponding payee, if appropriate.

[1 The defendant shall pay the cost of prosecution.
C] The defendant shall pay the following court cost(s):

(= The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
